Title: To Thomas Jefferson from Jourdan & Sons, 16 July 1805
From: Jourdan & Sons
To: Jefferson, Thomas


                  
                     Monsieur Le president 
                     
                     A tain dept de la drome Ce 16e juillet 1805
                  
                  Jai Eu Lhonneur de fournir a Votre Excelence de mes Vins Blancs de L’hermitage par Lentremise que Mr. Cathalan Le jeune de marseille quil ma tres exactement paiés. Sur La Liste des Noms des proprietaires quil m’envoya je me trouvai avoir dans mes Caves du Vin du Sr. delocke Beaufrere de notre maitre de poste. Je Cru que Vous aviés goute de Cette Cuvée lors de Votre passage icy Ce qui me decida a remplir Votre premier ordre de Cette Cuvée j’y joignit seulement 2 Blles de mon propre Crü qui vous a plus satisfait que Celui de delocke. Ce qui ma decide d’appres L’ordre de Mr. Cathalan de Composer Le dernier envois tout de mon Crü jaurai Lhonneur de Vous ajouter que je suis et serai toujours Garant a tous Cœux aux quels j’envois de mes Vins en Bouteilles et si l’on n’en etoit pas satisfaits j’offre den rembourser le montant qui m’auroit ete paié, ou de remplacer les Vins par d’autres. il ma parut que la Liste qui Vous fut donnée icy n’est point fidelle puis que on n’y a pas Compris Cœux qui recoltent les melieurs Vins Blancs de Lhermitage tels que Mr de pignieu Bergier, et Votre Serviteur qui a luy seul recolte plus de Vins Blancs que tous les proprietaires ensemble. outre mon proprè Cru je suis oblige d’acheter la majeure partie des plus distingues parceque je fournit la plus part des princes d’allemagne et Beaucoup de Lords, et ministres en angleterre.
                  jai mit une Couple de Bouteilles dans le dernier envois de Mes Vins Blancs de paille de L’hermitage pour Vous les faire gouter. Il ne faudra pas juger du merite de Cette sorte de Vins par Celui la qui est de la recolte 1799 qui fut des plus mauvaises mais les subsequantes sont d’une tres excelente qualite les derniers envois que jen ai fait Cet hiver a Vienne, et a Londres ont Ete trouvés Delicieux. Je suis le seul icy qui fasse de Ce Vin apprès avoir recolte les raisins Mùrs il faut les exposer Chaque jour au soleil pandent un mois ou deux. Voila Comment on fait Ce Vin.
                  Votre excelence peut etre assurèe que tous les ordres qu elle me fera passer par la Voye de Mr. Cathalan, ou autres agents seronts remplis avec scrupule et attention. 
                  Jai Lhonneur detre avec Respet. Monsieur le president Votre tres humble et tres obeisant serviteur
                  
                     Jourdan 
                     
                  
               